

Advaxis, Inc.
212 Carnegie Center, Suite 206
Princeton, NJ 08540






                                                                                
January 12, 2005


Mr. Robert Harvey
c/o Harvest Advaxis, LLC
30052 Aventura, Suite C
Rancho Santa Margarita, CA 92688


Dear Robert:
 

This will confirm the agreement of Advaxis, Inc., a Colorado Corporation (the
“Company”) to grant your request to be allowed to participate as an observer at
all meetings of the Board of Directors including receipt of written documents,
reports and presentations provided to the Directors of the Company and to
receive copies of written consents of the Directors at the time presented to the
Directors for their consideration. Your participation as an observer is based
the desire of the Company to have the benefit of your financial sophistication
and experience in connection with a proposed financing of the Company through
the offering and sale of its equity or debt of the Company.


Your participation however is based on your understanding that as an observer
you will be subject to the same limitations and obligations to which the
Directors are subject with respect to confidentiality of information and with
respect to transactions in the securities of the Company.


You shall be responsible for all reasonable out-of-pocket expenses incurred by
you in connection with your attendance at the meetings of the Board as an
observer.


Your right to be an observer shall terminate on August 31, 2005 unless on or
before that date Harvest Advaxis, LLC (“Harvest”) invests an additional $5
million of equity capital in the Company. Notwithstanding the foregoing
sentence, the Company shall not be required to accept an equity investment from
Harvest or any other investor, on certain terms or any terms; provided, however
that upon mutual agreement of Company and you, in writing, the term of this
agreement may extend for an additional one year period.




     

--------------------------------------------------------------------------------

 


If the foregoing correctly sets forth our agreement kindly execute, at the place
indicated, and return a copy of this letter

 

 

    Very truly yours        /s/ J. Todd Derbin                     J. Todd
Derbin       
President and Chief Executive Officer
          Agreed and accepted:                By: /s/ Robert
Harvey                            Robert Harvey       

 



       

--------------------------------------------------------------------------------

 
